                                            Case 3:20-cv-00322-SI Document 32 Filed 03/11/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANTHONY SMITH,                                      Case No. 20-cv-00322-SI
                                   8                     Petitioner,
                                                                                             ORDER DENYING PETITIONER'S
                                   9              v.                                         SECOND INJUNCTIVE RELIEF
                                                                                             REQUEST
                                  10     SPEARMAN,
                                                                                             Re: Dkt. No. 28
                                  11                     Respondent.

                                  12
Northern District of California
 United States District Court




                                  13           Petitioner, an inmate at the High Desert State Prison, has requested that the court issue an

                                  14   injunction directing prison officials to move him to San Quentin State Prison’s ad-seg unit pending

                                  15   his release from prison under Proposition 57, urging that that facility is closer to his home town and

                                  16   placement there will alleviate the errors in his criminal case. The request is DENIED. Docket No.

                                  17   28. As the court explained in an order issued less than a month ago that denied petitioner’s request

                                  18   for an injunction directing prison officials to strike clauses on his burglary conviction and to release

                                  19   him from prison, “[t]he motion is extremely premature. The timeliness of the petition must be

                                  20   decided before the court reaches the merits of the petition. Only if the court determines the petition

                                  21   is timely and is meritorious would the time arrive to determine the sort of relief to which petitioner

                                  22   would be entitled.” Docket No. 27. Petitioner may not file any more requests for injunctive relief

                                  23   in this action.

                                  24           IT IS SO ORDERED.

                                  25   Dated: March 11, 2021

                                  26                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  27                                                     United States District Judge
                                  28
